DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-25 are pending.

Priority
3.	No foreign priority has been claimed by Applicant.

Drawings
4.	Applicant’s Drawings filed on September 24, 2019 are acceptable.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Khatravath et al. and further in view of Official Notice.
Khatravath discloses, e.g. Figs. 1-5 and related text, a computing device, e.g. 103, an interface, e.g. 105 memory, e.g. 107, a processor, e.g. 109,system/method 
Khatravath does not specifically disclose the term a valid receipt.
Official Notice is taken that valid receipts, e.g. validated time cards, associated with employee activity are age old and have been common knowledge in workplace environments.
To have provided a valid receipt associated with limitations of Khatravath, would have been obvious to one of ordinary skill in the art in view of Official Notice.  The motivation for doing such would be to implement one or more rule base work policies, e.g. accounting for one’s activities while on the job, disclosed by Official Notice to associate each with an employee job activities.
It is further noted that the terms “reasonable” and “unreasonable” with regards to employee routes do not provide any line of demarcation over the disclosure of Khatravath.

7.	Further pertinent references are noted on the attached PTO-892.

8.	Applicant’s Information Disclosure Statement (IDS) submitted September 24, 2019 has been reviewed.  Note the attached IDS.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789